COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Stephen D. DiFerrante

Appellate case number:   01-15-00926-CV

Trial court case number: 1068375

Trial court:             County Civil Court at Law No 3 of Harris County

      On November 2, 2015, relator, Stephen D. DiFerrante, filed a petition for a writ of
mandamus and a motion for temporary relief, requesting that the Court grant an
“emergency stay” of the trial set for November 4, 2015. Relator filed another motion for
emergency relief on November 4, 2015. Relator’s motions for temporary relief are
denied.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually


Date: November 4, 2015